Lewis, Chief Justice
(dissenting) :
This appeal involves the validity of substituted service of a summons and complaint pursuant to Section 33-5-60, Code of Laws of South Carolina 1976. No challenge is made to the validity of service, except as to the time stated in the summons within which an answer might be served.
Section 33-5-60, after providing for service on the Secretary of State, states:
Any service so had on the Secretary of State shall be returnable in not less than thirty days. (Emphasis added).
The general requirements for instituting an action in circuit court by a summons (Code Section 15-9-10) are found in Code Section 15-9-20. This section directs that the summons “shall require the defendant to answer the complaint and serve a copy of his answer . . . , within twenty days after the service of the summons, exclusive of the day of service.” (Emphasis added).
Institution of an action in circuit court by a summons in the form prescribed by Section 15-9-20, including the time requirement of twenty days for answering, has been uniformly considered proper. The majority opinion, however, says that, where substituted service if effected, under Section 33-5-60, the summons, required by Section 15-9-20, must state that the defendant is required to answer in “not less than thirty days”, or jurisdiction cannot be obtained.
There is nothing in the language of Section 33-5-60 to indicate that Section 15-9-20 was changed in any way, except to simply extend the time for answering, where substituted service is effected.
The cases relied upon by the majority are inapplicable to the present case. In those cases, the defendant was required to answer or appear in less time than that allowed *7by the statute. Here, the general statute requires that the summons contain the requirement for answering within twenty days. There is no statute which mandates a different requirement for the summons. In this case, respondent has not been misled, nor was any action taken against him or required prior to the expiration of thirty days under Section 33-5-60.
I would reverse the judgment.